

Exhibit 10.4



MDU Resources Group, Inc.
2016 Performance Share Award Opportunity Chart


 
 
Threshold
Target
Maximum
Name
Title
Shares
 (#)
Dividend
Equivalents
($)
Shares
(#)
Dividend
Equivalents
($)
Shares
 (#)
Dividend
Equivalents
($)
David L. Goodin
President and Chief Executive Officer of the Company
19,753
44,444
98,764
222,219
197,528
444,438
Doran N. Schwartz
Vice President and Chief Financial Officer of the Company
3,977
8,948
19,883
44,737
39,766
89,474
David C. Barney
President and Chief Executive Officer of construction materials and contracting
segment
3,784
8,514
18,920
42,570
37,840
85,140
Jeffrey S. Thiede
President and Chief Executive Officer of
construction services segment
3,953
8,894
19,767
44,476
39,534
88,952
Patrick O'Bryan
President and Chief Executive Officer of
E&P segment
—
—
—
—
—
—
Steven L. Bietz
Former President and Chief Executive Officer of pipeline and energy services
segment
—
—
—
—
—
—



 






